DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 6-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 4, 2022.
Applicant's election with traverse of invention group III in the reply filed on September 4, 2022 is acknowledged.  The traversal is on the ground(s) that all of the withdrawn claims further limit claim 1.  This is not found persuasive because claim 1 is cancelled. Furthermore, the inventions of Groups I-V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j) and the detailed explanations elaborated in the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickey et al. (US 20190009309. Rickey hereinafter).
With respect to claim 14, Rickey discloses a two-in-one cleaning apparatus (10. Figs 1-6), comprising a positioning assembly (34, 36, 50 and frame with wheels shown in Fig. 6), a booster pump (26), a hose reel (68), an intermediate connecting rod (44), and a spray gun body (body of 44), wherein the booster pump, the hose reel, the intermediate connecting rod, and the spray gun body are all detachably mounted on the positioning assembly (Fig. 4), the booster pump is provided with a water inlet (at 64) and a water outlet (at 32), the water outlet of the booster pump is connected to the hose reel, and the spray gun body is detachably connected to the booster pump and the intermediate connecting rod, respectively, wherein the hose reel is provided with a mounting bracket (See Fig. 3 with additional annotations below), the positioning assembly is provided with a positioning support plate (plate under 68 above 50. Fig. 3) matching the mounting bracket, and the hose reel is mounted on the positioning assembly through matching between the mounting bracket and the positioning support plate, wherein the positioning assembly comprises a main support (See Fig. 3 with additional annotations below), two upper connecting (vertical) rods and two lower connecting (vertical) rods; the main support is H-shaped (plan view); the two upper connecting rods are respectively mounted at two upper ends of the main support, and the two lower connecting rods are respectively mounted at two lower ends of the main support; one (upper) end of each upper connecting rod is fixedly connected to the main support; a first positioning holder (See Fig. 3 with additional annotations below) is arranged at the other (lower) end of one upper connecting rod, and a second positioning holder is arranged at the other (lower) end of the other upper connecting rod; and a limit groove (space defined by brackets of 68 and roll bars 50. Fig. 3) is disposed in the middle of the main support (17), and the positioning support plate (16) is mounted in the limit groove (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rickey et al. (US 20190009309. Rickey hereinafter) of Banaszkiewicz (US 7150425).
With respect to claim 2, Rickey discloses a two-in-one cleaning apparatus (10. Figs 1-6), comprising a positioning assembly (34, 36, 50 and frame with wheels shown in Fig. 6), a booster pump (26), a hose reel (68), an intermediate connecting rod (44), and a spray gun body (body of 44), wherein the booster pump, the hose reel, the intermediate connecting rod, and the spray gun body are all detachably mounted on the positioning assembly (Fig. 4), the booster pump is provided with a water inlet (at 64) and a water outlet (at 32), the water outlet of the booster pump is connected to the hose reel, the hose reel is provided with a mounting bracket (See Fig. 3 with additional annotations below), the positioning assembly is provided with a positioning support plate (plate under 68 above 50. Fig. 3) matching the mounting bracket, the hose reel is mounted on the positioning assembly through matching between the mounting bracket and the positioning support plate, and the spray gun body is detachably connected to the booster pump and the hose reel, respectively, wherein the positioning assembly comprises a main support (See Fig. 3 with additional annotations below), two upper connecting (vertical) rods and two lower connecting (vertical) rods; the main support is H-shaped (plan view); the two upper connecting rods are respectively mounted at two upper ends of the main support, and the two lower connecting rods are respectively mounted at two lower ends of the main support; one (upper) end of each upper connecting rod is fixedly connected to the main support; a first positioning holder (See Fig. 3 with additional annotations below) is arranged at the other (lower) end of one upper connecting rod, and a second positioning holder is arranged at the other (lower) end of the other upper connecting rod; a buffer sleeve (middle angled section between the horizontal tube (of the main support) and vertical upper connecting rod) is arranged in the middle of each upper connecting rod; one (upper) end of each lower connecting rod is fixedly connected to the main support; a third positioning holder is arranged at the other (lower) end of the corresponding lower connecting rod; and a limit groove (space defined by brackets of 68 and roll bars 50. Fig. 3) is disposed in the middle of the main support, and the positioning support plate is mounted in the limit groove.
Rickey fails to disclose an automatic hose reel.
However, Banaszkiewicz teaches an automatic hose reel (20. Figs. 1-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an automatic hose reel, as taught by Banaszkiewicz, to Rickey’s hose reel, in order to provide an adjustable automatic spring biased hose reel (Abstract, lines 2-10). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hose reel automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192.
With respect to claim 5, Rickey discloses the two-in-one cleaning apparatus except for wherein the hose reel  is provided with a U-shaped mounting plate that is fixedly mounted on the hose reel ; the mounting bracket is U-shaped, and both ends of the mounting bracket are mounted on the U-shaped mounting plate and are in threaded connection with the same; the bottom of the mounting bracket is mounted on the positioning support plate; the hose reel  is provided with a hose water inlet and a hose water outlet; the hose water inlet is provided with a mounting nut, and the hose water inlet is in threaded connection with the water outlet on the booster pump through the mounting nut; the hose water outlet is provided with a limiter, the hose reel  is provided with a hose outlet, and the hose water outlet is limited at the hose outlet through the limiter; the limiter is shaped as a circular truncated cone, one end, with a minor diameter, of the limiter faces towards the hose outlet; the lateral surface of the limiter is provided with anti- slip recesses; and the hose water outlet and the spray gun body are detachably connected.
However, Banaszkiewicz teaches an automatic hose reel (20. Figs. 1-13) wherein the hose reel is provided with a U-shaped mounting plate (26) that is fixedly mounted on the hose reel; a mounting bracket (30) is U-shaped (in upside down position in Fig. 1), and both (left and right) ends of the mounting bracket are mounted on the U-shaped mounting plate (See Fig. 1 with additional annotations below) and are in threaded connection with the same; the bottom of the mounting bracket (28) is mounted on a positioning support plate (wall); the hose reel  is provided with a hose water inlet (at 54) and a hose water outlet (at 64); the hose water inlet is provided with a mounting nut (Fig. 3), and the hose water inlet is in threaded connection with the water outlet of the water supply through the mounting nut; the hose water outlet is provided with a limiter (88), the hose reel  is provided with a hose outlet (spray nozzle (not shown)), and the hose water outlet is limited at the hose outlet (Fig. 1) through the limiter; the limiter is shaped as a circular truncated cone (Fig. 6), one (lower) end, with a minor diameter, of the limiter faces towards the hose outlet; the lateral surface of the limiter is provided with anti-slip recesses (See Fig. 1 with additional annotations below); and the hose water outlet and the water supply are detachably connected.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a hose reel mount, as taught by Banaszkiewicz, to Rickey’s hose reel, in order to provide an adjustable automatic spring biased hose reel (Abstract, lines 2-10).



    PNG
    media_image1.png
    417
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    816
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a cleaning apparatus: Turner, Malfavon, DeKeyser, Simpson, Wischstadt, Savage and Petter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 12, 2022